Citation Nr: 0728238	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO. 03-04 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral high 
frequency hearing loss.

2. Entitlement to service connection for bilateral high 
frequency hearing loss.

(The issue of entitlement to an increased evaluation for a 
low back disorder, to include a lumbosacral strain will be 
addressed in a separate appellate decision.) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The appellant had active service from September 1950 until 
May 1952 and subsequent duty in the Army Reserves from 
December 1974 until May 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Tiger Team at the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Cleveland, Ohio. Thereafter, 
the appellant's claims file was returned to his local RO in 
Reno, Nevada.

The Board previously considered this appeal in October 2003 
and February 2005 and remanded the claim for additional 
development. The RO/Appeals Management Center (AMC) completed 
all requested development, but continued the denial of 
benefits sought. As such, this matter is properly returned to 
the Board for appellate consideration. 

The Board presently reopens the appellant's claim of service 
connection for bilateral hearing loss, but regretfully finds 
that the reopened claim must again be REMANDED to the AMC for 
clarification, and to ensure compliance with applicable law. 
VA will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1. The April 1992 Board decision denying the appellant's 
claim for entitlement to service connection for bilateral 
high frequency hearing loss is final.

2. The evidence associated with the claims file subsequent to 
the April 1992 Board decision bears directly and 
substantially upon the specific matter under consideration; 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final April 1992 Board decision 
is new and material, and the appellant's claim for that 
benefit is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.159, 
20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

The appellant seeks service connection for bilateral high 
frequency hearing loss. A claim for service connection for 
hearing loss was initially considered and denied by the RO in 
a rating decision dated in May 1989. The veteran did not 
appeal this decision and therefore it is final. 38 C.F.R. 
§ 20.1103. Subsequently, the appellant sought to reopen his 
claim for service connection for hearing loss and the RO 
denied the claim to reopen in a rating decision dated in July 
1991. The veteran appealed this decision to the Board which 
denied the claim in April 1992. The appellant did not further 
appeal the claim and the claim became final. 38 C.F.R. 
§§ 20.1100, 20.1104.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.1996). Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. Barnett, 83 F.3d at 
1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993). The Board may not then 
proceed to review the issue of whether the duty to assist has 
been fulfilled, or undertake an examination of the merits of 
the claim. The Board will therefore undertake a de novo 
review of the new and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. The RO sent the appellant a letter in July 
2005 that defined new and material evidence and advised the 
appellant of the reasons for the prior denial of the claim 
and the evidence needed to substantiate the claim. 
Furthermore, the Board finds the evidence associated with the 
claims file is sufficient to reopen the claim and as such a 
deficiency in notice, if any, does not inure to the 
appellant's prejudice.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." 

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended and apply to claims to reopen 
filed on or after August 29, 2001. See 66 Fed. Reg. 45620 
(2001). That amendment does not apply in this case, as the 
appellant's claim to reopen was filed in March 2001. Thus, by 
"new and material evidence" is meant "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in, connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. § 
3.156(a) (2001). 



In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), it was 
noted that such evidence could be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a appellant's injury 
or disability, even where it would not be enough to convince 
the Board to grant the claim. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. The VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

At that time of the April 1992 Board decision the evidence of 
record consisted of service medical records, VA outpatient 
treatment records and a lay statement. Subsequently, the 
appellant submitted additional VA outpatient treatment 
records, private medical records and underwent VA 
examinations. Although the regulatory definition of 
"competent medical evidence" was not in effect at the time 
of the April 1992 decision, ((presently that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions - see 38 C.F.R. § 3.159(a)), then-
recent decisions by the appellate courts had noted the 
requirement for medical expertise to analyze medical 
questions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The evidence submitted subsequent to the April 1992 Board 
decision is new, in that it was not previously of record. The 
newly submitted evidence is also material. The April 1992 
Board decision denied the claim on the basis that there was 
no evidence of hearing loss during the appellant's active 
service or during his periods of active duty for training nor 
was there evidence of a nexus between the current hearing 
loss and service. The evidence submitted since the April 1992 
decision includes evidence of the current treatment for 
hearing loss and a VA examination which express opinions as 
to the etiology of the hearing loss disorder. 

In a February 2003 letter authored by Jeramy Jenkins, M..S., 
the audiologist opined that the appellant had a bilateral 
mild to severe high frequency senorineural hearing loss. He 
noted that the appellant had reported a history of noise 
exposure related to military service involving artillery fire 
(i.e., while the appellant was serving on active military 
duty as a section chief of a gun battery) and noise from boat 
engines (i.e., during the appellant's service in the Army 
Reserve as a boat engine mechanic). The audiologist further 
observed that the appellant's hearing loss was "consistent 
with the effects of noise exposure and aging," and it was 
"possible" that such noise exposure could have contributed 
to his present hearing disorder.

The appellant underwent a VA examination in August 2006 to 
assess the presence and severity of any disability. During 
this examination, the appellant complained of difficulty 
understanding speech in background noise. He reported noise 
exposure in the military during active duty and active duty 
for training. The appellant also reported occupational noise 
exposure as a boat mechanic and car mechanic. Pre-military 
noise exposure as a car mechanic was noted. The appellant 
related he had recreational noise exposure from hunting, 
target shooting and motorcycling. He indicated he wore 
hearing protection on the rifle range. He denied vertigo, 
aural fullness, ear surgery, head trauma, chronic ear 
infections or a family history of hearing loss. 

Clinical examination revealed hearing thresholds above 26 
decibels in all frequencies except the 500 Hertz frequency in 
the left ear. The speech recognition score was 80 percent in 
the right and 88 percent in the left ear. The diagnosis was 
mild sloping to severe sensorineural hearing loss, 
bilaterally. Otoscopic viewing suggested clear ear canals and 
visible tympanic membranes. The results were believed to 
represent true organic hearing acuity. 

The August 2006 VA examination also included the results of 
an undated addendum. The examiner explained an audiogram in 
1974 documented bilateral normal hearing from 500 to 6000 
Hertz suggesting the appellant did not incur hearing loss 
during his active duty years. Therefore, the examiner 
indicated the appellant's hearing loss was less likely than 
not caused by or a result of his active duty military service 
years. However, the examiner noted the appellant incurred a 
hearing loss beginning in 1982 during his "Reserve duty 
years." Therefore, the examiner indicated it was at least as 
likely as not the appellant's hearing loss was caused by or a 
result of noise exposure from "Reserve duty years," 
occupationally and recreationally.

The new evidence is "material" because, presumed credible and 
without regard to an assessment of its probative weight, it 
directly relates the appellant's current hearing loss 
disorder to be part of a disease process relating to active 
duty and active duty for training. 

These opinions were not previously of record, and bear 
directly and substantially the etiology of the appellant's 
hearing loss. Alone and in connection with evidence 
previously assembled, the opinions are of requisite 
significance that they must be considered in order to fairly 
decide the merits of the claim, as when presumed credible 
they contribute to a more complete view of the appellant's 
hearing loss disorder. 38 C.F.R. § 3.156(a); Hodge, supra. 


ORDER

New and material evidence having been submitted, the claim of 
service connection for bilateral hearing loss is reopened. To 
this extent, the appeal is allowed. 


REMAND

As noted above, the August 2006 VA examiner issued an undated 
addendum, which in relevant part noted that the appellant's 
hearing loss was caused by noise exposure from "Reserve duty 
years," "occupationally and recreationally."

Under 38 C.F.R. § 4.2, if findings on an examination report 
do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes. The Board is unable to ascertain if the 
August 2006 examiner was, or was not, expressing an opinion 
indicating that the appellant's hearing loss was caused by 
his active duty for training.  Because the Board may not rely 
upon its own unsubstantiated medical opinion, the matter will 
be returned to the RO/AMC.  Allday v. Brown, 7 Vet. App. 517 
(1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (The statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder).   

The claim is therefore REMANDED to the RO/AMC for the 
following actions:

1. The RO/AMC will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for hearing loss 
that is not evidenced by the current 
record. The appellant should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should then 
obtain these records and associate them 
with the claims folder. 

2. Following receipt of the appellant's 
response, the RO/AMC will return the 
claims folder, and a copy of this remand, 
to the examiner conducting the August 
2006 VA examination and authoring the 
undated addendum. Request that the 
examiner state whether the appellant's 
hearing loss is attributable to his 
active duty for training as a boat 
mechanic. If the examiner is not 
available or is no longer employed by VA, 
the inquiry may be answered by another 
suitably qualified examiner, provided 
that a comprehensive review of the claims 
folder be undertaken, reported, and 
acknowledged by the examiner. If 
necessary, any further examinations 
and/or clinical testing may and should be 
conducted. 

3. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claim and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development. 
Following such development, the RO/AMC 
should review and readjudicate the 
claims. See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.). If any such action does not 
resolve the claims, the RO/AMC shall 
issue the appellant a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


